      8:20-cv-00478-JFB-CRZ Doc # 40 Filed: 04/01/21 Page 1 of 5 - Page ID # 289




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA
    RUACHKUOTH WIYUAL THOK, (A212 056
    193);

                                                                              8:20CV478
                            Petitioner,


           vs.
                                                                  MEMORANDUM AND ORDER

    PETER BERG, Minnesota Field Office
    Director, Enforcement and Removal
    Operations, U.S. Immigration and Customs
    Enforcement; WILLIAM P. BARR, Attorney
    General, United States; CHAD WOLF,
    Secretary, Department of Homeland
    Security; ERIC OUELLETTE, Deputy
    Director, U.S. Immigration & Customs
    Enforcement; and MICHAEL MYERS,
    Director of Corrections;
                            Respondents.




          This matter is before the Court on the petitioner’s writ of habeas corpus pursuant

to 28 U.S.C. § 2241, Filing No. 1. The Court has previously addressed the facts and

procedural issues in this case and incorporates those findings herein. See Filing Nos. 14

and 22.1 The Court conducted a hearing in this case on March 22, 2021 to address the

removal proceedings. Filing No. 34. The Court gave the parties until March 26, 2021, to

file any additional information regarding removal and release. The government has filed

a brief in opposition to the petition and an index of supplemental declaration. Filing Nos.

38 and 39.


1
    There is also an interlocutory appeal pending in this case. See Filing No. 27.

                                                       1
   8:20-cv-00478-JFB-CRZ Doc # 40 Filed: 04/01/21 Page 2 of 5 - Page ID # 290




       The government argues that it has done all the necessary work to deport Mr. Thok.

However, it appears that Mr. Thok has not complied with the paperwork requirements.

First, Thok has changed his story on his place of birth. He has previously indicated that

he was born in Sudan and was a national and citizen of South Sudan. Ex. D, p.4. He also

stated his father was Sudanese. Ex. D, P. 1. See also Filing No. 38-1, Kresser 2d Supp.

Decl. Ex. O at Page ID #236; Filing No. 38-1, Kresser 2d Supp. Decl. Ex. N. He further

stated that his father and uncles were killed in South Sudan in 2000, so his mother took

them to a refugee camp in Ethiopia. Thereafter, Immigration Judge Morrisey entered an

order and found that Thok is a native of Sudan and is a citizen of South Sudan and this

finding was also agreed to by the Board of Immigration Appeals. Filing No. 20-1, at 140.

Thok testified he is from the Nuer tribe, he was born in Nasir, in what is now South Sudan.

His mother testified that she and her husband’s entire family are of the Nuer tribe and she

is from Nasir in South Sudan. His Mother also testified that she fled with her children to

Ethiopia. The BIA adopted these findings, stating that Thok was born in the area of South

Sudan.

       Second, on January 11, 2021, Deportation Officer (“DO”) Kalob Kresser sent Thok

several documents to the Douglas County Department of Corrections (“DCDC”), where

Thok is detained by ICE. Thok was asked to fill out and sign these travel documents so

he could be removed to South Sudan. Ten days later Kresser had not received the

documents and contacted Thok. Thok indicated he lost the applications and to send them

to his attorney in the future. He then asked if he could go to Ethiopia. Kresser called

Thok’s attorney who indicated she knew that they had to cooperate fully.




                                            2
      8:20-cv-00478-JFB-CRZ Doc # 40 Filed: 04/01/21 Page 3 of 5 - Page ID # 291




          On January 22, 2021, a second set of documents was sent to Thok by certified

mail.      In addition, the second set was also sent to his attorney.   Douglas County

Department of Corrections (DCDC) received the documents on January 25, 2021. On

February 8, 2021, the travel documents had not been returned by either Thok or his

attorney. Thok apparently refused to sign the forms.

          Kresser then gave the documents to Thok for both South Sudan and for Ethiopia.

While talking to Thok, Thok tore up the travel documents and threw them at Kresser. On

his way out of the interview room, Thok said something along the lines of “if you ever

come back in here, I’m going to. . .” and then he stopped. Filing No. 38-1, Kresser 2d

Supp. Decl. ¶ 8 & Ex. R. Counsel for Thok then notified Kresser that she was attempting

to complete the documents and would have them to Kresser within 30 days of January

22, 2021. Filing No. 38-1, Kresser 2d Supp. Decl. ¶ 9. These documents are only 1-2

pages in length.

          On February 12, 2021, Darrell Woods, Deputy Field Office Director for ICE/ERO 2

issued a “Notice of Failure to Comply Pursuant to 8 CFR § 241.4(g)” to Thok. On

February 17, 2021, ERO received the travel document applications from Thok/counsel.

However, the application for Ethiopia was missing Thok’s signature, and there was no

travel document application for South Sudan. Another application for South Sudan was

sent to counsel. On his applications, received by the ERO on March 10, 2021, Thok wrote

that he and his father were both born in Ethiopia. This was the first time Kresser was

aware of the birth claim by Thok as to Ethiopia, and not South Sudan. These statements

are inconsistent with his prior statements to ICE and his testimony at the immigration



2
    Enforcement and Removal Operations.

                                             3
    8:20-cv-00478-JFB-CRZ Doc # 40 Filed: 04/01/21 Page 4 of 5 - Page ID # 292




hearing. On March 18, 2021, Kresser tried to verify the information via a sworn statement.

Thok came to the ERO offices for an interview, and his attorney participated by phone.

He received Miranda warnings. He claimed his birthplace was Ethiopia. He was asked

about his previous statements regarding his birthplace and indicated he did not know.

His counsel then advised him not to answer additional questions. A second notice of

failure to comply was issued. These notices indicated that Thok’s detention will continue

and his removal period is extended, and it would continue that way until he makes

reasonable efforts to comply with the order of removal.

         The government further offers that ICE removed individuals to South Sudan and

Ethiopia in January 2021, as well as removed individuals in March 2021 to Romania,

Thailand, Iraq, Congo, Canada, Chile and the United Kingdom. Filing No. 38-1, Kresser

Supp. Decl. ¶ 23.

         The Court has carefully reviewed these allegations                                 and the supporting

declarations. The Court agrees that when an alien is not cooperating with the process of

obtaining travel documents the alien will remain in detention. 8 C.F.R. § 241.4(g)(5)(i). 3

An alien’s failure to cooperate diminishes any constitutional claim he might have in this

regard. Pelich v. I.N.S., 329 F.3d 1057, 1061 (9th Cir. 2003) (“Since Pelich falls within

the category of non-cooperative detainee, he cannot legitimately object to his continued

detention when that very detention is caused by his own conduct”; Gael A. O. v. DHS/ICE

Office of Chief Counsel, No. 18-CV-3269 (WMW/TNL), 2019 WL 3325839 at * 4 (D. Minn.




3
  “Release will be denied and the alien may remain in detention if the alien fails or refuses to make timely application
in good faith for travel documents necessary to the alien's departure or conspires or acts to prevent the alien's removal.
The detention provisions of section 241(a)(2) of the Act will continue to apply, including provisions that mandate
detention of certain criminal and terrorist aliens.” 8 C.F.R. § 242.4(g)(5)(i).

                                                            4
   8:20-cv-00478-JFB-CRZ Doc # 40 Filed: 04/01/21 Page 5 of 5 - Page ID # 293




May 13, 2019) (same); In Akinsehinwa v. Donate, No. 1:CV-08-00395, 2008 WL 2951072,

*4 (M.D. Pa. 2008) (same).

       It is clear from the evidence and as outlined above that Thok has failed to comply

with the removal requirements. It is also clear that Thok has offered incorrect claims

regarding his country of birth. The Court agrees that these actions are an attempt to stop

or hinder his removal. Further, the Court finds that this behavior entitles Thok to no further

habeas relief at this time. Accordingly, the Court will dismiss the petition for habeas

corpus.

       THEREFORE, IT IS ORDERED THAT Petitioner’s petition for habeas corpus relief

pursuant to 28 U.S. § 2241, Filing No. 1, is denied and dismissed.

       Dated this 1st day of April, 2021.




                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              5
